Dear Cpl. Garcia:
In response to your inquiry of recent date, note that it is permissible for an individual to hold full-time employment as a municipal police officer while holding the local elective office of constable. Provisions of the dual officeholding law governing this matter, particularly LSA-R.S. 42:63 (D), prohibit an elected official from holding "employment . . . . in the same political subdivision in which he holds an elected office". As the political subdivision of a constable is the ward from which he is elected, as opposed to the municipality in which he holds employment, the prohibition of LSA-R.S. 42:63 (D) is inapplicable.
Further, please note that we attach copies of recently released Attorney General Opinions 97-76 and 97-405 should the issues addressed therein arise. For purposes of dual officeholding and dual employment, note that a deputy sheriff holds appointive office, while a municipal police officer is considered a municipal employee. For that reason, the prohibition of LSA-R.S.42:63 (D) (discussed at length in the referenced opinions, attached) is inapplicable.
Should you have other questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams